

        






Exhibit 10.57


AMENDMENT No. 3
This Amendment No. 3 (this “Amendment No. 3”) is entered into as of November 22,
2019 (the “Amendment No. 3 Date”), and is made and entered into by and between
Exelixis, Inc., a Delaware corporation, located at 1851 Harbor Bay Parkway,
Alameda, CA 94502 (“Exelixis”) and Bristol-Myers Squibb Company, a Delaware
corporation, headquartered at 345 Park Avenue, New York, New York 10154 (“BMS”)
RECITALS
WHEREAS, Exelixis and BMS entered into that certain Clinical Trial Collaboration
Agreement dated February 24, 2017, which was supplemented and amended by the Ono
Territory Supplement Agreement having an effective date of July 6, 2018 and
entered into by Exelixis, BMS and Ono Pharmaceutical Co. Ltd. (the “Ono
Territory Supplemental Agreement”) and amended by Amendment No. 1 to the
Clinical Trial Collaboration Agreement having an effective date of March 8, 2019
(“Amendment No. 1”) and by Amendment No. 2 to the Clinical Trial Collaboration
Agreement having an effective date of August 15, 2019 (“Amendment No. 2”) (such
agreement, as amended by the Ono Territory Supplemental Agreement, Amendment No.
1, and Amendment No. 2, the “Agreement”);
WHEREAS, beginning on February 1, 2019, Exelixis and BMS began joint discussions
regarding potential filings with Regulatory Authorities relating to the Combined
Therapy Clinical Trials; and
WHEREAS, Exelixis and BMS want to amend the Agreement to ensure that all such
exchanges are covered by the Agreement.
    NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, Exelixis and BMS agree as follows:
1.    The terms in this Amendment No. 3 with initial letters capitalized,
whether used in the singular or the plural, shall have the meaning set forth
herein, or if not defined herein, as set forth in the Agreement.


2.    The terms of this Amendment No. 3 are effective as of February 1, 2019,
including without limitation the addition of the new paragraph below to the end
of Section 9.1 of the Agreement, and apply to all discussions or other exchanges
under the Agreement occurring on or after February 1, 2019, including those
discussions or other exchanges relating to seeking approval of the use of the
Exelixis Compound in combination with the BMS Compound(s) or vice versa for a
Combined Therapy and to the preliminary meeting comments received by BMS from
the FDA and provided to Exelixis after February 1, 2019.


3.    Section 9.1 of the Agreement is hereby amended by adding the following as
a new paragraph at the end of Section 9.1:


“The Parties agree that Confidential Information includes information and
materials a Party discloses to the other Party relating to seeking approval of
the use of the Exelixis Compound in combination with the BMS Compound(s) or vice
versa for a Combined Therapy, including the type of submission a Party intends
to file with a Regulatory Authority, potential and actual questions submitted to
a Regulatory Authority seeking guidance on administrative aspects, the technical
format, and the proposed content of such submission, answers of a Regulatory
Authority to such questions, and guidance provided by a Regulatory Authority
with respect to such submission, such as preliminary meeting comments from the
FDA. The Parties also agree that such Confidential Information may only be used
for discussing the seeking of such approval and that the fact that the Parties
are having discussions about the seeking of such approval is Confidential
Information of each Party.”


4.    Except as expressly set forth herein, all provisions of the Agreement
shall remain unchanged and in full force and effect.


5.    This Amendment No. 3 shall be governed and construed in accordance with
the internal laws of the State of New York, USA, excluding any choice of law
rules that may direct the application of the laws.






--------------------------------------------------------------------------------



        






6.    This Amendment No. 3 may be executed in two (2) or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one (1) and the same instrument. This Amendment No. 3 may be executed by
facsimile or electronic (e.g., .pdf) signatures and such signatures shall be
deemed to bind each party hereto as if they were original signatures.


[Signature page follows]






--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, Exelixis and BMS, intending to be legally bound hereby, have
caused this Amendment No. 3 to be executed by their duly authorized
representatives as of the Amendment No. 3 Date.


Exelixis, Inc.
Bristol-Myers Squibb Company


By: /s/ Gisela M. Schwab, M.D.
By: /s/ Nancy P. Forrest
Name: Gisela M. Schwab, M.D.
Name: Nancy P. Forrest
Title: President, Product Development and Medical Affairs and CMO


Date: 12/3/2019
Title: Vice President, Development and Commercial Alliances


Date: 12/3/2019
 
 

















